DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callou et al. (US 8,594,862).

As to claim 1, Callou discloses an aerial vehicle heading control method, comprising: 
obtaining a heading angle of an aerial vehicle (col 3, line 11-13); 
obtaining a direction angle of a working bench (col 3, line 8-10); 
calculating a heading adjustment angle of the aerial vehicle according to the heading angle of the aerial vehicle and the direction angle of the working bench (col 3, line 14-16); and 
adjusting a heading of the aerial vehicle according to the heading adjustment angle of the aerial vehicle (col 3, line 17-20).

As to claim 2, Callou further discloses the aerial vehicle heading control method according to claim 1, wherein the obtaining the heading angle of the aerial vehicle comprises: receiving flight attitude information sent by the aerial vehicle and obtaining the heading angle of the aerial vehicle from the flight attitude information (col 5, line 30-41).



As to claim 4, Callou further discloses the aerial vehicle heading control method according to claim 1, the direction angle of the working bench is a direction angle directly obtained from GPS information of the working bench or an angle of the working bench relative to a compass (col 12, line 21-29).

As to claim 5, Callou further discloses the aerial vehicle heading control method according to claim 1, wherein the heading adjustment angle of the aerial vehicle is a difference between the heading angle of the aerial vehicle and the direction angle of the working bench (col 3, line 45-46; col 3, line 66-67).

As to claim 6, Callou further discloses the aerial vehicle heading control method according to claim 5, wherein the adjusting the heading of the aerial vehicle according to the heading adjustment angle of the aerial vehicle, comprises: adjusting, the heading of the aerial vehicle counterclockwise according to the heading adjustment angle of the aerial vehicle when the heading adjustment angle of the aerial vehicle is a negative value; or adjusting, the heading of the aerial vehicle clockwise according to the heading adjustment angle of the aerial vehicle when the heading adjustment angle of the aerial vehicle is a positive value (col 10, line 27).

As to claim 7, Callou further discloses the aerial vehicle heading control method according to claim 1, wherein the heading adjustment angle of the aerial vehicle is a difference between the direction angle of the working bench and the heading angle of the aerial vehicle (col 3, line 45-46; col 3, line 66-67).



As to claim 9, Callou further discloses the aerial vehicle heading control method according to claim 1, wherein before the obtaining the heading angle of an aerial vehicle, the method further comprises obtaining a target heading angle (col 3, line 1-5), the target heading angle being an angle difference between a to-be-adjusted target position and a position of the working bench, the target heading angle being a positive angle when the to-be-adjusted target position needs to be clockwise adjusted toward the working bench, and the target heading angle being a negative angle when the to-be-adjusted target position needs to be counterclockwise adjusted toward the working bench (col 10, line 27).

As to claim 10, Callou further discloses the aerial vehicle heading control method according to claim 9, wherein the heading adjustment angle of the aerial vehicle is the target heading angle plus the heading angle of the aerial vehicle minus the direction angle of the working bench (col 10, line 27).

As to claim 11, Callou further discloses the aerial vehicle heading control method according to claim 10, the adjusting the heading of the aerial vehicle according to the heading adjustment angle of the aerial vehicle comprises: adjusting, the heading of the aerial vehicle counterclockwise according to the heading adjustment angle of the aerial vehicle when the heading adjustment angle of the aerial vehicle is a negative value (col 10, line 27).



As to claim 13, Callou further discloses the aerial vehicle heading control method according to claim 9, wherein the target heading angle comprises heading angles corresponding to the following flight actions executed by the aerial vehicle: going straight relative to the working bench, turning left 90 degrees relative to the working bench, turning right 90 degrees relative to the working bench and turning round relative to the working bench (Fig. 2-3C, see arrows on figure).

As to claim 14, Callou further discloses the aerial vehicle heading control method according to claim 1, further comprising: when an absolute value of the heading adjustment angle of the aerial vehicle is less than a preset threshold, skipping performing adjustment of the heading of the aerial vehicle; otherwise, adjusting the heading of the aerial vehicle (col 10, line 27; this situation is met when the heading of the aerial vehicle and the heading of the working bench is identical).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664